Me. Justice Wylie also said:
The act of 1863 organizing the Supreme Court provides means of appeal from the Circuit Court and from the Special' Term to the General Term, but is silent as to appeals from the District Court or the Criminal Court. The act of 1838 must, therefore, be resorted to in order to ascertain the method by which appeals from those courts may be *305taken. It appears by that act that the old Circuit Court was the appellate Court to the Criminal and the District Courts, and that to the Supreme Court of the District of Columbia was transferred all the jurisdiction of the old Circuit Court. Hence, appeals from the Criminal Court must come here under the act of 1838, and not under that of 1863. The act of 1838 furnishes the rule governing such appeals, and that act provided that the Circuit Court should have power to award a writ of error in any criminal case whatever, wherein final judgment had been pronounced by the Criminal Court convicting any person of any crime or misdemeanor. The rule of this Court allows appeals to be taken wherever a writ of error will lie, but in all other respects the act of 1838 is the law of this case.
Messes. E. C. Carrington and N. Wilson for the United States.
Messrs. W. D. Davidge and A. Gr. Riddle, for the defendant.
Appeal dismissed.